The facts in this case are in all essentials parallel to those shown by the record in Brigden et al. v. Dodge et al., ante, p. 266 [201 P. 631]. Pursuant to stipulation, both cases were submitted on the same briefs.
For the same reasons as those stated in the opinion filed inBrigden et al. v. Dodge et al. the judgment herein is affirmed.
A petition to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on November 17, 1921.
Lennon, J., Sloane, J., and Shurtleff, J., concurred.
Wilbur, J., dissented.
Shaw, J., did not participate.